Citation Nr: 0713317	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  06-39 274	)	DATE
	)
	)


THE ISSUE

Whether a July 3, 2006, Board decision contained clear and 
unmistakable error in determining that the declaration of 
forfeiture of Department of Veterans Affairs benefits under 
the provisions of 38 U.S.C.A. § 6103(a) was proper.


ATTORNEY FOR THE BOARD

K. Conner, Counsel





INTRODUCTION

The veteran, who is the moving party in this case, was in 
beleaguered status from December 14, 1941, to April 8, 1942; 
missing from April 9, 1942, to April 12, 1942; in prisoner of 
war (POW) status from April 13, 1942, to September 24, 1942; 
in No Casualty status from September 25, 1942, to August 14, 
1945; and with the Regular Philippine Army from August 15, 
1945, to November 5, 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2006 motion for revision of a July 3, 2006, 
Board decision on the grounds of clear and unmistakable error 
(CUE).  


FINDINGS OF FACT

1.  In a July 3, 2006, decision, the Board determined that 
the declaration of forfeiture of the moving party's VA 
benefits under the provisions of 38 U.S.C.A. § 6103(a) was 
proper.

2.  The Board's decision of July 3, 2006, was reasonably 
supported by the evidence then of record and was consistent 
with VA law and regulations then in effect.


CONCLUSION OF LAW

The Board's July 3, 2006, decision does not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400 - 20.1411 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

As a preliminary matter, the Board finds that VA's duties to 
assist and notify contained in the Veterans Claims Assistance 
Act of 2000 (VCAA) are not applicable to this CUE motion.  
See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the duties specified in the VCAA are not 
applicable to allegations of CUE in a prior Board decision); 
see also VA O.G.C. Prec. Op. No. 12-2001 (July 6, 2001).

Factual Background

A review of the record shows that in October 2001, the moving 
party submitted a completed VA Form 21-526 (Veteran's 
Application for Compensation or Pension), seeking service 
connection for numerous disabilities, including heart 
disease.  

In June 2002, in connection with his application for VA 
benefits, the moving party submitted a completed VA Form 21-
4169 (Supplement to VA Forms 21-525, 21-534, and 21-535 (For 
Philippine Claims)).  On that form, the moving party denied 
ever having had membership in any pro-Japanese, pro-German or 
anti-American-Filipino organization, including the Japanese 
Bureau of Constabulary (BC), during the Japanese occupation 
of the Philippines.  In the section of the form provided for 
explaining circumstances or reasons for joining any such 
organization, the moving party wrote "n/a."  

In a November 2002 rating decision, the RO granted service 
connection for hypertensive cardiovascular disease and 
peripheral neuropathy of the upper and lower extremities.  
The RO assigned an initial combined disability rating of 80 
percent, as well as a total rating based on individual 
unemployability.  

Thereafter, the RO learned from records maintained by the 
National Personnel Records Center (NPRC), that, despite his 
claims to the contrary, the moving party had been a member of 
the Japanese-sponsored Bureau of the Constabulary (BC) as a 
private assigned to the 2nd La Union Co. in San Fernando, La 
Union, as of April 15, 1944.  In a June 2003 letter, the RO 
advised the moving party of this information and asked him 
for a detailed account of the circumstances surrounding his 
membership in the BC. 

In a July 2003 letter, the moving party responded that he had 
enlisted in the BC in order to escape being accosted or 
persecuted by the Japanese Kempei Tai of Baguio City.  He 
noted that his brother-in-law was wanted by the Japanese 
Kempei Tai, and that his father and sister had already been 
taken into custody by the Japanese Imperial Forces.  The 
moving party noted that he had hoped, with his enlistment in 
the BC, to somehow protect his family.  He described his 
duties as closed order drills, guard duty, and fatigue duty 
assignments in the camp.  He stated that he simply kept watch 
at his post, was never armed, and was never associated with 
any patrols.  He claimed that he had attempted to escape 
once, was given a pass, and did not return to the BC.

Based on this information, in February 2004, VA's Director of 
Compensation and Pension Service determined that the moving 
party had knowingly, and with intention to receive benefits 
not legally due him, submitted false and fraudulent 
statements in connection with his claim for VA benefits.  
Thus, the Director concluded that the moving party had 
forfeited all rights, claims and benefits under VA law, 
pursuant to 38 U.S.C.A. §  6103(a).  The moving party 
appealed the decision to the Board.

In a July 3, 2006, decision, the Board determined that the 
declaration of forfeiture pursuant to 38 U.S.C.A. § 6103(a) 
against the moving party was proper.  In its decision, the 
Board concluded beyond a reasonable doubt that the moving 
party had knowingly misrepresented his membership in the BC 
in connection with his October 2001 application for VA 
benefits.  The Board acknowledged the moving party's 
arguments to the effect that the forfeiture of his VA 
benefits was improper, as his participation in the BC was 
minimal and excusable, given that he was protecting his 
family.  However, the Board noted that the reason for 
forfeiture was not the moving party's participation in the 
BC; rather, it was because he had knowingly submitted false 
statements in his attempt to get VA benefits, and thus 
committed fraud.  

In November 2006, the moving party filed a motion to revise 
the Board's July 3, 2006, decision on the basis of clear and 
unmistakable error.  In his motion, he advanced three 
arguments as to why he believed that the Board's July3, 2006, 
decision was clearly and unmistakably erroneous.  First, he 
argued that "[t]he forfeiture imposition, was unlawful and 
improper."  Second, he argued that section 6103(a) was 
unconstitutional in that its application violated his fifth 
amendment right against self-incrimination.  Finally, the 
moving party argued that section 6103(a) did not apply to 
him, "for I was a domicile of a State (Philippines, being 
Territory of the United States during the Philippine 
Commonwealth Era) and the alleged act or acts committed, 
occurred in the Philippine Islands before July 4, 1946."  


Applicable Law

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes such error, the prior Board decision shall be 
reversed or revised.  See 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 (2006).

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to 
refiling.  See 38 C.F.R. § 20.1404(b) (2006); see also 
Simmons v. Principi, 17 Vet. App. 104 (2003).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were  
incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2005); see 
also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell 
v. Principi, 3 Vet. App. 310 (1992).

Examples of situations that are not CUE include:  (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the claimant with the development of facts 
relevant to his claim; or (3) a disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d) 
(2006).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  38 C.F.R. § 
20.1403(e) (2006).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal that, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  See 38 C.F.R. § 20.1403(b) and (c) 
(2006); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999). 


Analysis

As set forth above, the moving party has advanced three 
arguments in his motion to revise the July 3, 2006, Board 
decision on the basis of CUE.  

He first argues that the Board's decision was clearly and 
mistakably erroneous because "[t]he forfeiture imposition, 
was unlawful and improper."  The Board, however, finds that 
such an allegation does not provide a basis on which to grant 
the moving party's motion.  As set forth above, non-specific 
allegations of error do not satisfy the burden of 
demonstrating CUE.  See 38 C.F.R. § 20.1404(b) (2006); see 
also Crippen v. Brown, 9 Vet. App. 412, 417-418 (1996).

The moving party's second argument is that the Board's July 
3, 2006, decision was clearly and unmistakably erroneous in 
that its forfeiture imposition violated his constitutional 
right against self incrimination.  While the Board has 
considered his assertions, they do not provide a basis upon 
which to find CUE in the July 3, 2006, decision.  In that 
regard, it is well established that constitutional questions 
are beyond the jurisdiction of administrative agencies, such 
as the Board.  Johnson v. Robison, 94 S. Ct. 1160 (1974).  

Finally, the moving party argues that section 6103(a) was 
misapplied in his case, "for I was a domicile of a State 
(Philippines, being Territory of the United States during the 
Philippine Commonwealth Era) and the alleged act or acts 
committed, occurred in the Philippine Islands before July 4, 
1946."  

The law and regulations in effect at the time of the Board's 
July 3, 2006, decision provided that any person who knowingly 
makes or causes to be made or conspires, combines, aids, or 
assists in, agrees to, arranges for, or in any way procures 
the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the Secretary, shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary (except laws relating to insurance benefits).  38 
U.S.C.A. § 6103(a); 38 C.F.R. § 3.901(a).

Forfeiture by reason of fraud may be declared only where the 
person was not residing or domiciled in a State as defined in 
§ 3.1(i) at the time of commission of the fraudulent act; or, 
where the person ceased to be a resident of or domiciled in a 
State before expiration of the period during which criminal 
prosecution could be instituted; or the fraudulent act was 
committed in the Philippine Islands.  38 U.S.C.A. § 6103(a); 
38 C.F.R. § 3.901(a).  This subsection does not apply with 
respect to (A) any forfeiture occurring before September 1, 
1959, or (B) an act or acts which occurred in the Philippine 
Islands before July 4, 1946.  38 U.S.C.A. § 6103(d)(1).  
Under 38 C.F.R. 3.1(i), "State" means each of the several 
States, Territories, and possessions of the United States, 
the District of Columbia, and Commonwealth of Puerto Rico.  
It does not include the Philippines.  

In this case, the fraud which precipitated the forfeiture of 
the moving party's VA benefits was committed in June 2002, 
when he filed a false statement denying membership in the BC.  
The evidence also shows, and the moving party does not 
contend otherwise, that he was a resident of the Philippine 
Islands when he committed the fraudulent act.  Thus, section 
6103(a) inarguably applies to the moving party and his 
contentions to the contrary do not provide a basis for 
finding CUE in the July 3, 2006, Board decision.  

In summary, for the reasons and bases expressed above, the 
Board finds that the July 3, 2006, Board decision did not 
contain CUE.  The motion is accordingly denied.


ORDER

The motion to revise the Board's July 3, 2006, decision on 
the basis of clear and unmistakable error is denied.



____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



